Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-13, 15-19, 22, are pending in this application.
Claim 1, 14, 20-21, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-13, 15-19, 22, are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. The claims are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the claimed compounds. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope therewith.
“’In the context of determining whether sufficient “utility as a drug, mendicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentation for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered [for enablement rejection] have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes few compounds. The nature of the invention is using the compounds as pharmaceuticals. 
Generally, in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting any changes in chemical structure on its face.   The level of ordinary skill in the art of structural activity relationship is high.  The level of unpredictability in chemical art is very high, e.g. steric hindrance. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and chemical activity of structurally different compounds is generally considered to be unpredictable.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
The claims are drawn to the combination of bendamustine (BM), BM mononhydrate or salt thereof and α, β, ү-cyclodextrin (CDs). The CDs are substituted with at least one substituent selected from methyl, OH-ethyl, OH-propyl, OH-butyl, di-OH-propyl and acetyl. The specification fails to disclose how a CD substituted with more than one of methyl, OH-ethyl, OH-propyl, OH-butyl, di-OH-propyl and acetyl can be made nor their combinations with monohydrate BM or salts thereof. Prior arts are not incorporated by reference, wherein the processes of making them are disclosed. In the assays at pages 36-47, of the specification, no monohydrate BM in combination with a CD was made. Therefore, the specification fails to provide enabling disclosure for the CDs, their combinations with monohydrate BM or BMsalts. 
The claims are broader in scope than the specification enabling disclosure.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make the invention as claimed.  
There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  Known results are limited to specific examples, which are not commensurate in scope with the claims.  There is no evidence in the specification that established correlation between the disclosure and the scope of the claims.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  See the Examiner’s suggestions above.
Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states as follows: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). . . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found.
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
A claim must stand alone to define the invention, and incorporation into the claims by reference to the specification or an external source is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter, (1993).  The specification must set forth the definition explicitly and clearly, with reasonable clarity, deliberateness and precision, Teleflex Inc. v. Ficosa North Am Corp., 63 USPQ2d 1374, (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1854 (Fed. Cir. 2001).  In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
 Applicant should note that the requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”, Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572; 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  
Response
Applicant's arguments filed 10/18/22 have been fully considered but they are not persuasive. Applicant incorporates two publications by Ozegowski et al., (1963) and (1971). Applicant contends both describe enablement, without identifying enablement of what subject matter is in the publications and the section to find it. The journals were not cited in the specification when it was originally filed.  Therefore, Applicant cannot do so by amendment to the specification. Applicant contends  a POSA “would have understood . . . anhydrous BD and monohydrate BD are interchangeable, have the same enablement and utility.  Applicant is correct with respect to utility but not enablement. Anhydrous is a crystalline compound without water. Monohydrate has a mole of water. In addition, they may differ in reaction, color and phase. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-13, 15-19, 22, are rejected under 35 U.S.C. 103(a) as being unpatentable over Cappola et al., WO/2011/103150 A2, in view of Popek et al., WO/2010/097700 A1, Gidwani et al., Drug. Dev. Ind. Pharm. (2015) vol. 41(12), pp. 1978-1988 and Ye, et al., CN101606934 A (12/23/09). 
Applicant claims oral composition comprising bendamustine (BM), BM monohydrate, or salt in combination with α, β or ү-cyclodextrin (CD) substituted with at least one substituent selected from methyl, OH-ethyl, OH-propyl, OH-butyl, di-OH-propyl and acetyl. In preferred embodiments, the salt is HCl salt (claim 3) or HCl monohydrate (claim 4), the composition is an inclusion complex made by conventional procedures (product-by-process, claim 9), the ratio of BM:CD is about 1:0.5 to 10 (claim 10), the composition is solid (claim 11).  Applicant claims method of treating hematological cancer, breast, lung or ovarian cancer (claims 12-13, 16-19) or autoimmune disorders: multiple sclerosis, RA, lupus erythematosus, neurodegenerative disease or for immunomodulatory therapy (claim 15).  Applicant claims combination therapy (claims 16-18) and the subject is human (claim 19). 
Determination of the scope and content of the prior art (MPEP 2141.01 
Cappola et al., teaches lyophilized composition comprising BM, or HCl salt (page 4, line 29) in combination with CDs or their derivatives, such as α, β or ү-CD substituted with alky, di-alkyl, tri-alky, OH-alkyl, di-OH-alkyl or acetyl-alkyl (page 5, lines 5-20). Cappola et al., teaches combination therapy (page 20, lines 10-16), conventional procedure of freeze-drying or lyophilization (page 2, lines 21-22 and ex. 9, pages 9-12) and method of treating cancers including hematological cancer (page 20, lines 4-8). Cappola et al., teaches the subject is human, page 7, line 32. See also the entire document. 
Popek et al., teaches composition comprising BM, or HCl salt in combination with CDs or their derivatives, such as α, β or ү-CD substituted with alkyl or acetyl-alkyl (pages 2-3, pp. 13, ex. 13). Popek et al., teaches conventional procedure of freeze-drying or lyophilization (page 6), method of treating solid tumor (cancer) and treats human breast cancer as example (page 25, ex. 27). See also the entire document. 
Gidwani et al., teaches inclusion complex of BM and OH-propylβ-CD, prepared by physical mixture (PM), kneading (KND), and co-evaporation (COE). The complex enhanced aqueous solubility, dissolution and bioavailability of BM, it increased the half-life of BM from 34.2 to 73.7 minutes, which allows for longer absorption period. The inclusion complex is useful in the development of stable pharmaceutical dosage form with enhanced therapeutic activity. The prior art teaches treatment of cancer, including hematological cancer with the complex. See the entire document, particularly the abstract, co. 2, lines 9-10.
Ye, et al., teaches a process of making a composition comprising BM-HCl and OH-propylβ-CD, wherein the ratio of BM:CD is 1:1-20. The process involved mixing, filtering, freeze-drying, etc. The composition is for treating CLL (hematological cancer) and non-Hodgkin’s lymphoma. See the abstract.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Cappola et al., Popek et al., is that applicant claims oral solid and inclusion complex instead of freeze-dried solid by the prior arts. Applicant also claims treatment of autoimmune diseases. 
The difference between the instant invention and Gidwani et al., is that applicant claims oral solid instead of inclusion complex by the prior art. Applicant also claims additional CDs and treatment of autoimmune diseases. 
The difference between the instant invention and Ye et al., is that applicant claims lyophilized solid and inclusion complex instead of freeze-dried solid by the prior art. Applicant also claims additional CDs and treatment of autoimmune diseases. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).
In the instant, the motivation is from the teachings of the prior arts, well-known knowledge of combination therapy and the problem applicant wanted to solve: avoid the prior arts.
The claimed ratio range, 0.5-10 (claim 10), is the same as 1-20 by Ye et al., and enteric coating (claim 11) is optional.  It is well-known in the art that oral solid composition comprising BM-HCl, BM-HCl or solvate thereof and cyclic-CD (e.g. β-CD) optionally administered with rituximab (claim 17) are useful for treating cancers or autoimmune diseases, Colledge et al., WO/2010/063476 A2, pages 4-5, 13-14.  Multiple sclerosis, RA, lupus erythematosus, neurodegenerative diseases and cancer are known autoimmune diseases. Wikipedia, https://en.wikipedia/org/wiki/List_of_autoimmune_diseases, visited 9/23/21.  Therefore, one of ordinary skill in the art would have known and be motivated to use the composition for treating autoimmune diseases or for immunomodulatory therapy (claim 15) at the time the invention was made.
Well-known commercial antiemetic agents, e.g. granisetron by Heron Inc, San Diego, are listed in Med. News Today, https://www.medicalnewstoday.com/articles/320384, visited 9/23/21. They are commonly used to ease nausea and vomiting induced by cancer chemotherapies in human.
Combination therapy (claim 16) allows for synergy, possible administration of a lower dose of each drug (and/or radiation) in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug and/or radiation. Hence, the motivation for combination therapy in medicine.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).
The complex enhanced aqueous solubility, dissolution and bioavailability of BM; it increased the half-life of BM from 34.2 to 73.7 minutes, which allows for longer period of absorption; the inclusion complex is useful for development of stable pharmaceutical dosages with enhanced therapeutic activity (Gidwani et al). Having known these and the procedures for making the complex (Gidwani et al), one of ordinary skill with reasonable expectation of success, would have been motivated to use CDs or derivatives thereof (e.g. Cappola et al) to make inclusion complex at the time the invention was made. The motivation is also to avoid the prior arts.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond ordinary skill to repeat the conventional techniques by Gidwani et al., in making the claimed inclusion complex. Such is deemed invention of reasoning not of creativity, KSR, supra.
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. The CDs, their substituted derivatives, BM, how to combine them to make oral lyophilized solid or inclusion complex and their utility for treating cancer or autoimmune diseases are known from prior arts. They were in the public domain prior to the time this application was filed.  While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining MB with CDs or derivatives thereof for treating cancers and autoimmune diseases. The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Therefore, the claims are not patentable over the combined prior arts.
Response
Applicant's arguments filed 10/18/22 have been fully considered but they are not persuasive. Applicant argues against the references individually. One cannot show non-obviousness by attacking references individually where the rejection is based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Each prior art must be read, not in isolation, but for what it fairly teaches in combination with the others as a whole.
Applicant contends each prior art is not analogous art because, each fails to suggest all the elements in the instant invention and therefore, no reason to combine them. Applicant contends none of the prior art teaches oral composition. Some teach intravenous and parenteral administration and therefore they are not in the same field of endeavor as the instant claims.  The instant invention embraces both liquid and solid compositions. A liquid composition can be administered orally, IV or by injection (parenteral administration). Solid oral composition is well-known in the art and repeating same in the instant is an invention of reasoning not of creativity, KSR. Only claim 11 is drawn to solid oral dosage form. Gidwani et al., teaches inclusion complex, in dosage form, which can be in solid oral dosage form.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field (e.g. liquid composition) or a different one (e.g. solid oral composition). If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond ordinary skill to repeat the conventional techniques of making oral formulation. Applicant admits at page 12, specification, lines 17-23, that the instant oral composition can be made by “method known in the art”.  Such is deemed invention of reasoning not of creativity, KSR, supra.
Applicant contends the author of the declaration filed 7/28/22, has 25 years of experience in the field but, would not have reviewed the prior arts in attempting to make oral composition because the requirements are vastly different. Applicant’s contention is mere argument without evidence. It does not take the place of evidence. In re Schulze, 145 USPQ 716 (CCPA, 1965), Cole, 140 USPQ 230 (CCPA, 1964). Because the author would not have reviewed the prior arts before making the oral composition does not mean other POSAs, such as the Examiner would not have done so.  The contention contradicts applicant’s admission that the oral composition can be made by “method known in the art”, citing many published journals, including Gidwani et al., specification, page 12, lines 15-37.  
With reference to the declaration, ¶17, Applicant asserts the information by Gidwani et al., on milquetoast is not reproducible and that the instant composition shows improved bioavailability, referring to “data in the specification” without specificity.  Lack of reproducibility could due to technical or human error or both. Gidwani et al., teaches improved bioavailability: the complex enhanced aqueous solubility, dissolution and bioavailability of BM; it increased the half-life of BM from 34.2 to 73.7 minutes, which allows for longer period of absorption; the inclusion complex is useful for development of stable pharmaceutical dosages with enhanced therapeutic activity. Having known these and the procedures for making the complex (Gidwani et al), one of ordinary skill with reasonable expectation of success would have known and be motivated to use CDs or derivatives thereof (e.g. Cappola et al) to make inclusion complex at the time the invention was made. The motivation is also to avoid the prior arts.
Under the US patent practice a persuasive showing of unexpected results requires evidence showing 1) the result is truly unexpected, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995); 2) the result is commensurate in scope with the claim, In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005); 3) the result is a comparison with the closest prior art, In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); 4) the improved properties or functions represent a difference in kind not in degree, In re Iron Grip Barbell Co., Inc. 392 F.3d. 1317, 1322 (Fed. Cir. 2004); In re Harris, supra; and 5) are not just statements that are not reviewable and cannot be analyzed in comparison with the prior art, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995). “It is within the discretion of the trial of fact to give each item of evidence such weight as it feels appropriate.” Velander v. Garner, 348 F.3d 1359, 1371 (Fed. Cir. 2003). 
In the instant, 1) the difference is in degrees not in kind, and therefore cannot support a showing of unexpected result, 2) the examples are not commensurate in scope with the claims, 3) the result is from a comparison with the closest prior art, but it is not from a true side-by-side comparison assays, 4) the alleged improved properties or functions represent a difference in degrees and not in kind. 5) The alleged improved properties or functions are statements that are not reviewable and cannot be analyzed in comparison with the prior art.  Therefore, applicant fails to meet the requirements of unexpected result.
This is a RCE of applicant's earlier Application No. 16/753,690.  All claims are drawn to the same invention claimed in the earlier application and have been finally rejected on the grounds and art of record.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/TAOFIQ A SOLOLA/ Primary Examiner, Art Unit 1625                                                                                                                                                                                            
October 26, 2022